 Case 3:12-cr-30102-NJR Document 73 Filed 05/18/21 Page 1 of 4 Page ID #201



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                            Case No. 3:12-CR-30102-NJR

 ANTONIO WHITE,

            Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is the renewed Motion for Compassionate Release under

the First Step Act filed pro se by Defendant Antonio White. (Doc. 68). White asks the Court

to reduce his sentence to time-served, pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the

COVID-19 pandemic and his BMI of 30.8. For the reasons set forth below, the Court

denies the motion.

                                      BACKGROUND

       On September 14, 2020, Defendant Antonio White filed his first pro se motion with

this Court seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Doc. 63). Soon

after, the motion was denied without prejudice by this Court due to White’s lack of

extraordinary and compelling reasons for release. (Doc. 64). White had claimed his BMI

of 30.8 and history of smoking were reasons for release. The Court, at that time, said that

his weight did not rise to the level of extraordinary circumstances. (Doc. 64, p. 3). With

weight loss of a mere five pounds, White’s BMI would be under 30 and thus “remove

him from the increased risk category.” (Id.). Further, the Court stated that there was


                                       Page 1 of 4
 Case 3:12-cr-30102-NJR Document 73 Filed 05/18/21 Page 2 of 4 Page ID #202



nothing to suggest White had a serious physical or medical condition that substantially

diminished his ability to provide self-care. (Id.).

       White now bases his renewed motion solely on his weight, though he also states—

without any further explanation or argument—that his prison lacks adequate fences or

cells. (Doc. 69 at pp. 8-9). In response, the Government argues White does not have

extraordinary and compelling reasons to warrant release. It cites this Court’s initial denial

based on White’s weight and notes that White has already had asymptomatic COVID-19

and recovered. (Doc. 72 at p. 2).

                                THE FIRST STEP ACT OF 2018

       Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of the Bureau of Prisons (“BOP”). 18 U.S.C.

§ 3582(c)(1)(A) (2018). The First Step Act of 2018 modified that provision to allow

incarcerated defendants to seek compassionate release from a court on their own motion

after exhausting administrative rights to appeal a failure of the BOP to bring a motion on

their behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier. The parties do not dispute that White

exhausted his administrative remedies before moving for compassionate release.

       Once a motion is filed, the Court may reduce a term of imprisonment after

considering the factors set forth in § 3553(a) to the extent they are applicable, upon a

finding that “extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i).



                                         Page 2 of 4
 Case 3:12-cr-30102-NJR Document 73 Filed 05/18/21 Page 3 of 4 Page ID #203



       The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g).

                                      DISCUSSION

       Under Application Note 1(A)(ii), extraordinary and compelling reasons for

reducing a sentence exist when the defendant is presently suffering from a serious

physical or medical condition that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which he

or she is not expected to recover. Here, however, there are no extraordinary and

compelling circumstances that warrant granting White’s motion for compassionate

release.

       As for his medical conditions, White believes his weight puts him in a more

vulnerable position for death from COVID-19. White’s BMI alone does not, however,

present extraordinary circumstances. See United States v. Tranter, 471 F.Supp.3d 861, 864-

65 (N.D. Ill. 2020) (holding that “BMI alone provides little insight into his physical



                                       Page 3 of 4
 Case 3:12-cr-30102-NJR Document 73 Filed 05/18/21 Page 4 of 4 Page ID #204



condition. BMI is a notoriously blunt tool with ‘clinical limitations’”); United States v.

Meyer, No. 14-CR-230, 2020 WL 6287697, at *8 n.9 (E.D. Wis. Oct. 27, 2020) (“Nearly 3/4

of the American people are either obese or overweight . . . so it may be difficult for a court

to conclude that such a condition, without more, will qualify as unusual or extraordinary

for purposes of compassionate release.”). White’s BMI barely puts him into the category

of obese, and it certainly does not substantially diminish his ability to provide self-care

within the environment of a correctional facility. His weight alone in the context of the

COVID-19 pandemic is simply not enough to warrant compassionate release.

       As noted by the Government, White’s second motion “presents even less rationale

for his request, while somehow expecting a different result.” (Doc. 72 at p. 2). Because

White has cited no extraordinary and compelling reasons for compassionate release

pursuant to 18 U.S.C. § 3582, the Court need not consider the factors under 18 U.S.C.

§ 3553(a) or whether White remains “a danger to the safety of any other person or to the

community” pursuant to 18 U.S.C. § 3142(g).

                                       CONCLUSION

       For these reasons, the Court finds that White has established no extraordinary and

compelling reason warranting a reduction in his term of imprisonment. His renewed pro

se Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 68) is

DENIED.

       IT IS SO ORDERED.

       DATED: May 18, 2021
                                                  _____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge


                                         Page 4 of 4
